Case 1:19-cv-24621-RNS Document 27 Entered on FLSD Docket 10/01/2020 Page 1 of 1



                              United States District Court
                                        for the
                              Southern District of Florida

   Zaymi Garcia, Plaintiff,               )
                                          )
   v.                                     ) Civil Action No. 19-24621-Civ-Scola
                                          )
   Andrew Saul, Defendant.                )
        Order Adopting the Magistrate’s Report and Recommendations
        This matter was referred to United States Magistrate Judge Edwin G.
  Torres for a report and recommendation on the Plaintiff’s motion for attorneys’
  fees and costs. On September 8, 2020, Judge Torres issued a report,
  recommending that the Court grant the motion and award the Plaintiff
  attorneys’ fees in the amount of $3,775.00. (Report & Recommendations, ECF
  No. 26.) No objections have been filed and the time to object has passed.
  Having considered Judge Torres’s report, the record, and the relevant legal
  authorities, this Court finds Judge Torres’s report and recommendation cogent
  and compelling.
        The Court affirms and adopts Judge Torres’s report and
  recommendation (ECF No. 26). The Court grants the Plaintiff’s motion for
  attorneys’ fees (ECF No. 24). Consistent with the report, the Court awards
  $3,775.00 in attorneys’ fees to Zaymi Garcia to be paid by the Defendant,
  Commissioner of Social Security.
        Done and ordered at Miami, Florida, on September 30, 2020.


                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
